DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-5, 7-10, 12-14, 16-20, 22-24, 26-29, 31-33 and 35-38 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communications at a user equipment (UE), comprising: 
identifying a beam failure event of one or more beams associated with a secondary cell of the UE; 
transmitting, on a primary cell of the UE, a beam failure recovery request in an uplink data field of a physical uplink control channel message, the physical uplink control channel message comprising one or more additional fields configured to convey uplink control information, 
wherein the uplink data field is configured to convey uplink payload data different from the uplink control information, and 
wherein an occasion for transmitting the physical uplink control channel message occurs before an occasion for transmitting a link recovery request associated with the beam failure event; and 
receiving, on the primary cell, a beam failure recovery response based at least in part on transmitting the beam failure recovery request.

Regarding claims 10, 20 and 29, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-5, 7-9, 12-14, 16-19, 22-24, 26-28, 31-33 and 35-38, these claims depend from one of claims 1, 10, 20 and 29 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411